Title: Jonathan Thomas: Burlington Post Office Records, 10 August 1754
From: Thomas, Jonathan
To: 


This is a mutilated record of letters received in the Burlington, New Jersey, postoffice, by Jonathan Thomas, postmaster. Tears in the manuscript make some of the dates uncertain, but the period covered appears to be from July 20, 1748, through July 29, 1749. Letters are recorded as received from New York, Boston, and Philadelphia, and (once only) from London. These records fill two pages. On a third are the two following signed receipts:

[Received date missing] of Mr. Jonathan Thomas the [Sum of? Pou]nds Eight Shillings and Eight pence [on the Post-Off]ice Acct. Per me
B Franklin Postmaster


[Received] August 10, 1754. of Mr. Jonathan Thomas [the Sum of] Five Pounds, Two Shillings, and Five [pence], on Account of the Post-Office, having paid Ten per Cent on £14: 10: 1. Per us
B FranklinWm. Hunter

